Citation Nr: 0922137	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to December 8, 
2005 for a 70 percent disability evaluation for service-
connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel  


INTRODUCTION

The Veteran had active service from September 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision denying 
the Veteran a TDIU, and an April 2006 rating decision 
granting a 70 percent disability rating for PTSD, effective 
as of December 8, 2005.  Both decisions were made by the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge in March 2009 at the RO in 
Portland, Oregon.  A written transcript of that hearing was 
prepared and has been incorporated into the evidence of 
record.  

The Board received additional evidence from the Veteran in 
March 2009 that has not yet been considered by the RO.  
However, the Veteran waived consideration of this evidence by 
the RO during his March 2009 hearing.  As such, appellate 
review may proceed on this matter. 


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran is entitled to 
a disability rating of 70 percent for PTSD as of December 22, 
2004, the date the evidence demonstrates a clear worsening in 
the Veteran's symptomatology.  

2.  The preponderance of the evidence demonstrates that the 
Veteran is not totally unemployable due to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 22, 2004, 
and no earlier, for the Veteran's service connected PTSD, 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).  

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied for the Veteran's TDIU 
claim by way of a letter sent to the Veteran in March 2005 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until April 2006 and March 2007 
statements of the case (SOC).  However, the claim was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  See Dingess/Hartman, 19 Vet. App. 473 (2006).  
Furthermore, the Board is granting the Veteran's claim for an 
earlier effective date, so any errors regarding notice were 
not prejudicial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in June 2003, December 2005, and June 2008, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's Social Security Administration (SSA) records have 
also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Entitlement to an Earlier Effective Date

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An exception to this rule provides 
that the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application. See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 50 percent 
rating is warranted if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  




Facts and Analysis

The Veteran was granted service connection for PTSD in a June 
2004 rating decision.  A disability rating of 50 percent was 
assigned, effective as of August 24, 2002.  VA received a 
notice of disagreement on this decision in October 2004.  The 
Veteran's disability rating was increased to 70 percent in an 
April 2006 rating decision.  An effective date of December 8, 
2005 was assigned for the 70 percent disability rating.  VA 
received a notice of disagreement in June 2006 with respect 
to the effective date for the 70 percent rating, and the 
Veteran perfected this appeal in June 2007, contending that 
the effective date should be the original date of his claim.  
During the Veteran's hearing testimony, it was clarified that 
the Veteran was seeking an effective date of December 22, 
2004.  

The Veteran originally filed his claim of service connection 
for PTSD in August 2002.  Therefore, the Board will consider 
whether the Veteran is entitled to an effective date earlier 
than December 8, 2005, but no earlier than August 24, 2002, 
the original date VA received his claim.  

The record contains a psychiatric evaluation dated February 
2003.  According to this record, the Veteran had PTSD that 
was manifested by nightmares and depression.  The Veteran 
also described episodes of panic at this time.  A private 
treatment note from April 2003 indicates that the Veteran was 
feeling better after receiving medication, with an improved 
outlook on life and improved energy levels.  

The Veteran was afforded VA examination for his PTSD in June 
2003.  The Veteran reported having intrusive thoughts and 
nightmares.  He also described problems with exaggerated 
startle response, hypervigilance, problems with 
concentration, anger control and difficulty being 
affectionate to others.  The Veteran reported working as a 
traveling salesman at this time and also described having a 
good relationship with his wife, daughter, and several good 
friends.  He denied having problems with suicidal, homicidal 
or psychotic ideation.  

The examiner concluded that the Veteran was adequately 
groomed at the time of examination.  The Veteran displayed a 
flat affect upon examination, and reported being anxious with 
a dysphoric mood.  There was no evidence of hallucination 
upon examination.  The examiner concluded that the Veteran 
had chronic moderate to severe posttraumatic stress disorder 
manifested by severe overall social impairment and moderate 
industrial and emotional impairment.  A Global Assessment of 
Functioning (GAF) score of 50 to 55 was assigned at this 
time, which is illustrative of severe to moderate social or 
occupational impairment.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)).  

The Veteran was seen by VA on an outpatient basis in 
September 2004.  The Veteran reported not wanting to be 
around anyone.  He also described feelings of depression and 
reported having suicidal ideations at this time.  An August 
2004 VA outpatient treatment note also indicates that the 
Veteran expressed suicidal thoughts, but this was noted to be 
secondary to the Veteran's back pain and not due to his PTSD.  
The September 2004 treatment note did not discuss the basis 
for the Veteran's suicidal ideation.  

The Veteran was again seen by VA for psychiatric treatment on 
December 22, 2004.  The Veteran reported that he tended to 
isolate himself and preferred not to socialize with anyone.  
The examiner concluded that the Veteran had an irritable mood 
and affect.  The Veteran denied any active suicidal or 
homicidal ideations, but it was noted that the he expressed 
feelings of hopelessness.  The Veteran also reported 
increased nightmares and his wife described him as screaming 
in his sleep.  The examiner further concluded that the 
Veteran had fair impulse control.  A GAF score of 50 was 
assigned at this time, which is illustrative of serious 
impairment in social, occupational or school functioning.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to an effective date of December 22, 
2004.  As noted earlier, the effective date of an evaluation 
and award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the present case, the 
Veteran's claim for service connection was received on August 
24, 2002.  However, the evidence does not clearly establish 
that the Veteran was entitled to the next-higher disability 
rating of 70 percent until December 22, 2004.  

Prior to December 22, 2004, the evidence suggests that the 
Veteran was entitled to a disability rating of no more than 
50 percent.  According to treatment records from February 
2003, the Veteran's PTSD was manifested by nightmares, panic 
attacks, and depression.  According to Diagnostic Code 9411, 
a 50 percent disability rating is warranted for occupational 
and social impairment with such symptoms as panic attacks and 
disturbances of mood.  38 C.F.R. § 4.130.  Subsequently, in 
April 2003, the Veteran's symptomatology was noted to be 
improving upon treatment.  

According to the June 2003 VA psychiatric examination, the 
Veteran was still having nightmares, as well as 
hypervigilance, problems with concentration, anger control 
and difficulty being affectionate to others.  However, the 
Veteran reported working as a traveling salesman at this time 
and also described having a good relationship with his wife, 
daughter, and several good friends.  A GAF score of 50 to 55 
was assigned at this time, which is illustrative of severe to 
moderate social or occupational impairment.  A 70 percent 
disability rating is warranted when there is an inability to 
establish and maintain effective relationships.  According to 
the June 2003 examination, the Veteran was quite capable of 
maintaining such relationships at this time.  

The first clear evidence of a worsening in the Veteran's 
symptomatology is the December 22, 2004 VA outpatient 
treatment record.  The Veteran reported that he tended to 
isolate himself and preferred not to socialize with anyone.  
A GAF score of 50 was assigned at this time, which is 
illustrative of serious impairment in social, occupational or 
school functioning.  Therefore, the evidence suggests at this 
time that the Veteran was having increased difficulty in 
maintaining social relationships, and his GAF score was now 
reflective of serious symptomatology, rather than moderate to 
severe symptomatology as it was before.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to an 
effective date of December 22, 2004 for the 70 percent 
disability evaluation for his service-connected PTSD.  See 
38 U.S.C. § 5107(b).  An effective date of December 22, 2004 
for a 70 percent disability evaluation for PTSD is, 
therefore, granted.  

Entitlement to TDIU

Relevant Laws and Regulations

A veteran will be entitled to a TDIU upon establishing he is 
in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the veteran's disabilities may 
be considered under subjective criteria.  If the veteran is 
unemployable by reason of his disabilities, 
occupational background, and other related factors, an 
extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income . . ."

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a veteran 
may be considered as unemployable upon termination of 
employment that was provided on account of disability or in 
which special consideration was given on account of the same.  
See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In this case, the Veteran's only service-connected 
disability is posttraumatic stress disorder, rated as 70 
percent disabling.  Thus, the minimum percentage requirements 
for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.  

Where a Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
Veteran unemployable.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  

Facts and Analysis

The Veteran contends that he is entitled to TDIU benefits due 
to his service-connected disabilities.  In the present case, 
the Veteran is service-connected for PTSD (rated as 70 
percent disabling).  Therefore, the Veteran meets the 
threshold for an award of TDIU as set forth under 38 C.F.R. § 
4.16(a).  

However, meeting the percentage requirements alone is not 
sufficient to establish entitlement to TDIU benefits.  The 
evidence must also demonstrate that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected PTSD.  See id.  In the 
present case, the preponderance of the evidence of record 
establishes that the Veteran is not unemployable as a result 
of his service-connected PTSD.  

According to a VA outpatient treatment record dated June 
2004, the Veteran had not been employed since January 2004.  
It was noted that the Veteran worked for a company which he 
partly owned prior to that, but he stopped working due to his 
physical problems.  The Veteran also reported that he would 
like to find some sort of management position because of his 
physical condition which prevents him from doing hard labor.  

The Veteran was afforded a VA psychiatric examination in June 
2008.  According to the examiner, the Veteran was not able to 
resume employment primarily because of physical injuries he 
sustained in a motor vehicle crash in 2002.  The Veteran is 
not service-connected for these disabilities.  The examiner 
concluded that examination did not reveal an increase in the 
Veteran's PTSD symptomatology, but instead reflected 
depression as secondary to the Veteran's multiple physical 
conditions.  As such, the examiner opined that the primary 
cause of the Veteran's unemployment was his physical injuries 
and not his service-connected PTSD.  

Finally, the record contains a letter from a VA psychiatrist 
dated January 2009.  According to the psychiatrist, the 
Veteran was unable to obtain or perform full-time competitive 
employment because of chronic pain when sitting for prolonged 
periods, panic attacks, and sensitivity to available 
medications.  The psychiatrist further opined that the 
Veteran was unable to obtain or perform full-time competitive 
employment in sedentary jobs due to the combined effects of 
worsening pain, irritability, poor concentration, and 
depression.  

Having considered the above evidence, the Board concludes 
that the Veteran is not entitled to TDIU benefits.  The June 
2008 VA examiner concluded that the Veteran's inability to 
obtain employment was primarily due to his physical 
conditions, rather than his service-connected PTSD with 
depression.  Also, while the January 2009 VA psychiatrist did 
indicate that the Veteran was unemployable, the psychiatrist 
opined that this was due to the combined effects of his 
physical conditions and his service-connected PTSD with 
depression.  TDIU is warranted if the evidence establishes 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(emphasis added).  

This opinion is supported by the lay evidence submitted by 
the Veteran as well.  According to his claim of December 
2004, the Veteran reported that he was unable to work because 
of his PTSD and his lower back problems.  The Veteran did 
report during his March 2009 hearing testimony that a nurse 
with VA by the name of K.I. had told him that he was 
unemployable due to his PTSD.  However, a review of the 
records from K.I. note that the Veteran's active problems are 
both mental and physical, and these records do not suggest 
that the Veteran's unemployability is based solely on his 
service-connected mental disorder.  

In summary, the evidence does not demonstrate that the 
Veteran's service-connected PTSD with depression is 
significant enough on its own to result in unemployability.  
Rather, the evidence of record suggests that the Veteran's 
unemployability is due more to his nonservice-connected 
disabilities.  As such, TDIU benefits are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a total disability evaluation based on individual 
unemployability must be denied.  


ORDER

Entitlement to an effective date of December 22, 2004 for a 
70 percent disability evaluation for service-connected 
posttraumatic stress disorder (PTSD) is granted.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


